CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. AMENDMENT This Amendment (the "Amendment") to the Collaboration Agreement dated as of November 27, 2006 (the "Agreement"), is effective as of November 25, 2009 (" Amendment Effective Date"), between Eli Lilly and Company, a corporation organized and existing under the laws of the State of Indiana ("Lilly"), and Applied NeuroSolutions, Inc., a corporation organized and existing under the laws of the State of Delaware ("APNS"). Whereas, the Parties desire to amend the Agreement to clarify certain provisions thereof; Now, THEREFORE, for good and lawful consideration, the sufficiency of which is acknowledged and agreed, the parties, intending to be legally bound, hereby agree as follows: Article 1. A.
